Case 2:20-cv-00471-JDL Document5 Filed 01/12/21 Pagelof1 PagelID#: 71

Index No.: 2:20-CV-00471-JDL
UNITED STATES DISTRICT COURT, DISTRICT OF MAINE Filed On: 12/22/2020

 

AFFIDAVIT OF SERVICE
FEDERAL NATIONAL MORTGAGE ASSOCIATION

-against-

KATHALEEN M. FERLAND, PERSONAL REPRESENTATIVE OF THE ESTATE OF DAN J. MANAGAN

 

STATE OF MA, COUNTY OF BELKNAP? .. (Process Server): g t CVen C { ¥ ‘TA D ,

being duly sworn, deposes and says: I am over the age of 18 years, am not party to this action, and reside in the State of

Thaton {2292020 , at {2:24 PA __amipifijat 7 HANSEN WAY, MELVIN VILLAGE, NH 03850 I served the SUMMONS,
COMPLAINT AND CIVIL ACTION COVER SHEET bearing Index # 2:20-CV-00471-JDL and filed date 12/22/2020 upon
KATHALEEN M. FERLAND, PERSONAL REPRESENTATIVE OF THE ESTATE OF DAN J. MANAGAN,

{ 7] INDIVIDUAL

by personally delivering a true copy thereof to said recipient, known by deponent to be said person therein.

I ] AGENCY / BUSINESS ENTITY

 

 

by delivering thereat true copy{ies) of each fo (name) ,
{capacity) , known by deponent to be an authorized agent of the named defendant therein.
Designated under rule and tendering the required fee (if applicable).

 

[v] SUITABLE AGE PERSON

by delivering a true copy of each to a person of suitable age and discretion, to wit: (name) BNO RBW FRRLARS >

(relationship) ‘SPeCSe who verified that the intended recipient actually lives/works at this location.

{ ] AFFIXING TO DOOR

by affixing a true copy of each to the door of said premises, which is recipients usual place of abode or employment. Deponent was

unable, with due diligence to find recipient or a person of suitable age and discretion, having called thereat on these dates and times:

1) , at am/pm 2} ,at am/pm 3) _ at amipm

Depgnent verified that the Defendant lived/worked at said premises with

[jf MAILING Copy

Deponent enclosed a copy of same in a postpaid sealed wrapper mnarked “personal and confidential" and properly addressed to

recipient at the above address and mailed by first class mail [ tif and certified mail # }] by depositing

in an official depository under exclusive care and custody of the US Postal Service in the State of Nid on (date)
j2-Z42020.

[a DESCRIPTION

Sex: JV}: Color: dihife : Hair: Bfpass : Approx. Age: 423 ; Approx. Height: S79:' _; Approx. Weight: 7 _;

Other:

[ ] WITNESS FEE

Deponent tendered to the recipient$___—= as traveling expenses, witness fee or other statutory fee.
(LY MILITARY SERVICE

Deponent asked the person spoken to whether the recipient is currently on active duty in the US military service or dependent on

someone who is currently on active duty in the US military service and was informed that he/she was. not.
[ ] NON-SERVICE

 

 

 

 

 

w

%

“pO eA "OM,
SO ow SS
= J COMMISSION = &
= i EXPIRES + =
= i APRILS,2022 3: =
Sworn to before me on: j@-29-92090 = Lene of =
Sd wy, =
4h l4 pry ors “Ss

“
SS
~
ss

fet XS S hay Lo Vos tag)
A MESO ‘ jj u ML Dit’

Signature of Process Server

 

 

DOONAN, GRAVES & LONGORIA, LLC MA

RETURN TO: Nationwide Court Services, Inc
100 CUMMINGS CENTER,, SUITE 225D

761 Koehler Avenue, Suite A

BEVERLY, MA 01915 Ronkonkoma, NY 11779
Phone: (978) 924-2670 Ph: 631-981-4400
File No. 56187

 

(NGS776863F)CL 1052803>
